Citation Nr: 0002930	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-20 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
pulmonary tuberculosis with a right lower lobectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1949 to January 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied an evaluation in excess of 
30 percent for pulmonary tuberculosis with a right lower 
lobectomy.

The case was received by the Board and remanded in March 1998 
for further development.  After further development the RO 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's pulmonary tuberculosis with a right lower 
lobectomy is manifested by shortness of breath with walking, 
some coughing, pleuritic chest pain, moderate obstruction and 
low vital capacity; with FEV-1 ranges of 69 to 78  percent of 
predicted, and FEV-1/FVC ranges of 89 to 103 percent.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
pulmonary tuberculosis with a right lower lobectomy have not  
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.97, Diagnostic Codes 6722 (prior to October 7, 1996 and 
1999), 6816 (prior to October 7, 1996), 6844 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an increased 
rating for pulmonary tuberculosis with a right lower 
lobectomy.  Since this condition was previously service 
connected and rated, and the veteran is asserting that a 
higher rating is justified due to an increase in severity of 
the disability, his claim must be deemed "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  Under these 
circumstances, pursuant to its duty to assist, the VA may be 
required to provide a new medical examination to obtain 
evidence necessary to adjudicate the increased rating claim. 
Id., citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992)

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's pulmonary tuberculosis with a right lower 
lobectomy is currently evaluated at a 30 percent level 
pursuant to Rating Schedule criteria for evaluating 
respiratory system disorders.  The Board notes that, by 
regulatory amendment effective October 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
respiratory system disorders, including pulmonary 
tuberculosis.  See 61 Fed. Reg. 46720-46731 (1996).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that a 
liberalizing change in a regulation during the pendency of a 
claim must be applied if it is more favorable to the 
claimant, and if the Secretary has not enjoined its 
retroactive application.  Marcoux v. Brown, 10 Vet. App. 3, 6 
(1996), citing Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Therefore the Board considers both sets of criteria 
in this case in evaluating the two respiratory system 
disabilities on appeal.  But see generally Rhodan v. West, 
No. 96-1080, December 1, 1998 (the effective date of the 
revised regulations prevents the application, prior to the 
effective date, of the liberalizing law rule in Karnas v. 
Derwinski).

The RO considered both the old and the new regulations, and 
informed the veteran of both the old and new criteria.  
Therefore, the veteran and his representative were given 
notice of the old and the new regulations and had an 
opportunity to submit evidence and argument in support of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The schedule of ratings for the respiratory system (38 C.F.R. 
§ 4.97 (1996)) was amended by 61 FR 46720, 46729 (Sept. 5, 
1996), effective October 7, 1996.  However, ratings for 
tuberculosis cases of veterans who were receiving or entitled 
to receive compensation for tuberculosis on August 19, 1968 
are protected by statute, and were not affected by these 
regulatory changes.  See Pub. L. 90-493 (1968); 38 C.F.R. §§ 
4.96(b), 4.97, DC 6701-6724.  In cases of coexisting 
respiratory conditions, ratings under diagnostic codes 6600 
through 6817 and 6822 through 6847 will not be combined with 
each other.  Instead, a single rating will be assigned under 
the diagnostic code which reflects the predominant 
disability, with elevation to the next higher evaluation 
where the severity of the overall disability warrants.  38 
C.F.R. § 4.96(a); see also 38 C.F.R. § 4.14 (evaluation of 
the same disability under various diagnoses is to be 
avoided).  In cases protected by Pub. Law 90-493, ratings of 
50 and 30 percent for inactive tuberculosis will not be 
elevated (although lower ratings may be). 38 C.F.R. § 
4.96(a).

Prior to the regulatory changes in October 7, 1996, the 
veteran's lung disease and residuals of lung surgery had been 
evaluated as 30 percent disabling under the provisions of 38 
C.F.R. § 4.97, Diagnostic Code 6722 and 6816 (1996).  
Initially, the RO in May 1952 rated the veteran's tubercular 
condition as 100 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6702 for active moderately advanced pulmonary 
tuberculosis.  A September 1952 rating decision determined 
that the tuberculosis was completely arrested in August 1952, 
and under Diagnostic Code 6722, assigned evaluations of 50 
percent from August 1954; 30 percent from August 1958; and 20 
percent from August 1963.  

After a right lower lobectomy was performed by VA medical 
facility in August 1962, a March 1963 rating decision 
assigned a temporary total disability rating for 
convalescence pursuant to 38 C.F.R. § 4.30, followed by a 30 
percent evaluation from October 1962, pursuant to 38 C.F.R. 
4.97, Diagnostic Codes 6722-6816.  Following the rating 
determination of March 1963, the 30 percent evaluation was 
continued and is now protected.  38 C.F.R. § 3.951(b) (1999).  
Although the criteria for evaluating respiratory disorders 
were amended by VA, effective October 7, 1996, no changes 
were made to Diagnostic Codes 6721 through 6724 involving 
protected ratings under Pub. L. No. 90-493.  See 58 Fed. Reg. 
4962, 4964 (1993).

As indicated above, the 30 percent evaluation in effect under 
Code 6722-6816 is protected and may not now be disturbed.  
However, the veteran's dominant disability resulting from his 
service-connected lung condition is now the residuals of his 
right lower lobectomy. His lobectomy may be rated under Code 
6844 that became effective October 7, 1996.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board notes 
that the VA General Counsel has concluded that a change in 
diagnoses, followed by a modification in the diagnostic code 
assigned, had no effect on the service-connected status of a 
given condition.  VAOPGCPREC 13-92; 57 Fed. Reg. 49,746 
(1992).  Precedent opinions of the General Counsel are 
binding on the Board. 38 U.S.C.A. § 7104(c) (West 1991).  
This rationale appears to be equally applicable to the 
protection afforded a given disability evaluation under 38 
U.S.C.A. § 110 (West 1991) and 38 C.F.R. § 3.951(b).  Under 
the provisions of the rating schedule in effect both before 
and after October 7, 1996, the 30 percent rating assigned 
under Code 6722 in this case may not be combined with ratings 
for other respiratory disabilities.  38 C.F.R. § 4.97, Note 
(2) following Diagnostic Code 6724.

Under the old regulatory scheme prior to October 6, 1996, 
Diagnostic Code 6816 provided a 30 percent disability rating 
for a unilateral lobectomy and a 50 percent disability rating 
for a bilateral lobectomy.  Effective in October 1996, 
however, the regulations regarding the evaluation of 
pulmonary disorders were amended and Diagnostic Codes were 
changed.  Diagnostic Code 6844 provides for post-surgical 
residuals of procedures including the lobectomy which the 
veteran underwent in 1962.  Under the new criteria, 
impairment resulting from post-surgical residuals of a 
lobectomy is measured by a general rating formula for 
restrictive lung disease based upon current pulmonary 
functioning.  Under this formula, a veteran with Forced 
Expiratory Volume (FEV)-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; a veteran who requires 
outpatient oxygen therapy will be rated as 100 percent 
disabled.  A veteran with FEV-1 of 40- to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit) will be rated as 60 percent disabled.  A veteran with 
FEV-1 of 56- to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) of 56- to 65 percent predicted will 
be rated as 60 percent disabled.  38 C.F.R. § 4.97, 
Diagnostic Code 6844 (1999).

The schedular criteria for evaluation inactive pulmonary 
tuberculosis pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
6722, did not change in October 1996.  This diagnostic code 
provides a 30 percent rating following far advanced lesions 
diagnosed at any time while the disease process was active.  
Higher ratings for inactive tuberculosis are not available 
after eleven years of continuous inactivity.  The veteran's 
tuberculosis was diagnosed as completely arrested in August 
1952, and has not since been active.  Therefore, a 30 percent 
rating is the highest which may be considered under this 
diagnostic code.

The entire clinical record has been reviewed as it pertains 
to the veteran's pulmonary tuberculosis with a right lower 
lobectomy.  The record shows that during service, the veteran 
developed symptomatology ultimately diagnosed as moderately 
advanced active pulmonary tuberculosis in August 1951.  A 
military hospital report of hospitalization from February to 
August 1952 shows that the veteran's pulmonary tuberculosis 
became inactive in August 1952.  During that hospitalization, 
the veteran was diagnosed with a pneumatocele of the lower 
lobe of the right lung, for which he underwent a right lower 
lobectomy in August 1962.

The report of a July 1989 VA examination shows complaints of 
pain in the middle of the veteran's back two to four times 
per week, which was aggravated by respirations.  The 
examination report contains an impression of (1) 
postoperative  right lower lobectomy secondary to pulmonary 
tuberculosis, with complaints of shortness of breath; and (2) 
costochondritis secondary to impression # (1).  An associated 
pulmonary function laboratory report recorded a FEV-1 of 78 
percent of predicted; and FEV-1/FVC of 93 percent.  That 
report noted that there was mild diffuse airway obstruction 
with reduced maximal expiratory flows in the lower two-thirds 
of the vital capacity; and that the low normal vital capacity 
might suggest a restrictive disorder, chest wall or 
pulmonary.

During a November 1995 VA examination for pulmonary 
tuberculosis, the veteran complained of shortness of breath.  
The report indicated that there were no objective findings 
and that the veteran was status post right lower lobectomy.  
The report contains a diagnosis of status-post pulmonary 
tuberculosis, adequately treated.  During a November 1995 VA 
examination for pulmonary non-tuberculosis diseases, the 
veteran complained of shortness of breath and pleurisy of the 
right side.  On examination, no active malignant disease 
process was believed to be present; and the report noted the 
presence of pleuritic chest pains.  The diagnosis was status-
post right lower lobectomy with residual pleural reaction; 
status-post pulmonary tuberculosis; and mild chronic 
obstructive pulmonary disease.  The examiner opined that the 
pleuritic chest pain was probably related to the surgical 
procedure and previous tuberculosis.  An associated pulmonary 
function laboratory report recorded a FEV-1 of 69 percent of 
predicted; and FEV-1/FVC of 89 percent.  That report contains 
an interpretation that testing indicated mild obstruction as 
well as low vital capacity, possibly from a concomitant 
restrictive defect.

There are various private medical records reflecting 
treatment from 1983 through March 1998 for different medical 
conditions and disorders.
  
During a June 1998 VA respiratory examination the veteran 
reported that he had not had any recurrence of the 
tuberculosis and had not taken anti-tuberculosis medicines in 
the 1970's, 1980's, or 1990's.  Currently the veteran 
complained that  he had shortness of breath if he walked more 
than a couple of blocks.  He denied any emergency room visits 
for shortness of breath and did not give a history of asthma.  
He did not use home oxygen.  At one time he was on beta 
agonist inhalers, but he was not presently on inhalers.  The 
veteran stated that occasionally he had a hacking cough and 
once in a while he would spit up sputum, which was white and 
sometimes yellow, but he rarely had hemoptysis.  He reported 
that at times he did have pleuritic chest pain in the area 
where the lobe was removed, particularly if he was coughing.  
He was a non-smoker and had not smoked since he was in the 
service.

On examination, the lungs were clear to auscultation and 
percussion.  The chest expanded symmetrically.  A well-healed 
thoracotomy scar was present on the right.  Extremities 
revealed no peripheral edema and peripheral pulses were 
intact.  The report contains a diagnosis of status post right 
lower lobectomy; and history of tuberculosis.  The impression 
noted a prior right thoracotomy, cardiomegaly, and no active 
lung disease.  An associated chest x-ray report noted prior 
chest surgery with modification of the right sixth rib, with 
some calcified nodes and no active pulmonary disease found.  
An associated pulmonary function laboratory report recorded a 
FEV-1 of 76 percent of predicted; and FEV-1/FVC of 103 
percent.  That report contains an interpretation that the 
test findings indicated moderate obstruction as well as low 
vital capacity, possibly from a concomitant restrictive 
defect.   

In analyzing the veteran's claim under Diagnostic Code 6722, 
a 30 percent rating is assignable following far advanced 
lesions diagnosed at any time while the disease process was 
active.  Higher ratings for inactive tuberculosis are not 
available after eleven years of continuous inactivity.  
C.F.R. § 4.97, Diagnostic Code 6722.  The evidence shows that 
the veteran's tuberculosis was diagnosed as completely 
arrested in August 1952, and has not since been active.  
Therefore, a 30 percent rating is the highest which may be 
considered under this diagnostic code.  Because the veteran's 
pulmonary disability is already assigned a 30 percent rating, 
which in this case is the highest which may be considered 
under Diagnostic Code 6722, an increase under that code is 
not available.

In analyzing the veteran's claim under the old regulatory 
criteria with respect to his lobectomy, Diagnostic Code 6816 
provided a 30 percent disability rating for a unilateral 
lobectomy and a 50 percent disability rating for a bilateral 
lobectomy.  Because the veteran had had the lower lobe of his 
right lung removed, the 30 percent rating for a unilateral 
lobectomy was the appropriate rating.  The application of the 
provisions of the old regulation to the facts of the 
veteran's case was thus a very simple exercise.  Because only 
one lobe had been removed, a rating higher than 30 percent is 
not warranted under the previous criteria.  C.F.R. § 4.97, 
Diagnostic Code 6816. 

Effective from October 1996, criteria for post-surgical 
residual of lobectomy are evaluated under C.F.R. § 4.97, 
Diagnostic Code 6844.  Under that code, for the veteran's 
disability to warrant an evaluation of 60 percent, there must 
be evidence of an FEV-1 of 40- to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  The pulmonary test 
findings contained in the clinical record do not show that 
the veteran meets the criteria for an evaluation in excess of 
the current 30 percent.  Most recently, during the June 1998 
VA examination, pulmonary testing resulted in findings 
showing that FEV-1 was 76 percent of predicted; and FEV-1/FVC 
was 103 percent.  As discussed above, during VA pulmonary 
function tests in 1989 and 1995, the veteran's FEV-1 has 
never been recorded as less than 69 percent of predicted 
value.  The FEV-1/FVC actual value has not been less than 89 
percent predicted.  Accordingly, these values clearly do not 
meet the rating criteria to warrant a 60 percent rating under 
Diagnostic Code 6844. 

As discussed above, the veteran is already rated at the 
maximum evaluation under Diagnostic Code 6722.  Therefore, on 
close review of the claims folder and consideration of the 
relevant law, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's pulmonary tuberculosis with a right lower 
lobectomy.  The disability has been considered both under the 
previous and currently effective criteria in consideration of 
both the inactive tuberculosis and lobectomy aspects of the 
veteran's disability.  In this regard, the Board has also 
taken into account the veteran's reported chest pain.  The 
Board finds that even with considering the veteran's reported 
chest pain, the veteran's present evaluation is adequate and 
an evaluation in excess of the present 30 percent is not 
warranted.  Therefore, as discussed above, there is no basis 
for granting an increase.  

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1999).  However, the record has not presented 
evidence of such an exceptional or unusual disability 
picture, with related factors including frequent 
hospitalizations or marked interference with employment, as 
to render impractical the application of the regular 
schedular standards.  Accordingly, the Board finds that the 
RO did not err in failing to refer these claims to the 
Director of the Compensation and Pension Service for an 
initial determination.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).


ORDER

An increased evaluation for pulmonary tuberculosis with a 
right lower lobectomy is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 

